Name: 81/241/EEC: Council Decision of 9 April 1981 amending Decision 76/402/EEC on the level of the interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-25

 Avis juridique important|31981D024181/241/EEC: Council Decision of 9 April 1981 amending Decision 76/402/EEC on the level of the interest rate subsidy, provided for by Directive 72/159/EEC on the modernization of farms, to be applied in Italy Official Journal L 113 , 25/04/1981 P. 0046 - 0046****( 1 ) OJ NO L 96 , 23 . 4 . 1972 , P . 1 . ( 2 ) OJ NO L 108 , 26 . 4 . 1976 , P . 39 . ( 3 ) OJ NO L 12 , 17 . 1 . 1980 , P . 29 . COUNCIL DECISION OF 9 APRIL 1981 AMENDING DECISION 76/402/EEC ON THE LEVEL OF THE INTEREST RATE SUBSIDY , PROVIDED FOR BY DIRECTIVE 72/159/EEC ON THE MODERNIZATION OF FARMS , TO BE APPLIED IN ITALY ( 81/241/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 72/159/EEC OF 17 APRIL 1972 ON THE MODERNIZATION OF FARMS ( 1 ), AND IN PARTICULAR THE SECOND SUBPARAGRAPH OF ARTICLE 8 ( 2 ), HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , WHEREAS THE ITALIAN GOVERNMENT HAS REQUESTED THE PROLONGATION OF THE AUTHORIZATION OF COUNCIL DECISION 76/402/EEC OF 6 APRIL 1976 ON THE LEVEL OF THE INTEREST RATE SUBSIDY , PROVIDED FOR BY DIRECTIVE 72/159/EEC ON THE MODERNIZATION OF FARMS , TO BE APPLIED IN ITALY ( 2 ), AS LAST AMENDED BY DECISION 80/30/EEC ( 3 ), WHICH IS APPLICABLE UNTIL 31 DECEMBER 1980 ; WHEREAS THE CURRENT RATE OF INTEREST FOR LONG-TERM AGRICULTURAL LOANS IS 15.6 % WHICH IS 2.2 % GREATER THAN THE RATE ON WHICH DECISION 76/402/EEC WAS BASED ; WHEREAS AN INTEREST RATE OF 15.6 % AND INTEREST RATE SUBSIDIES OF RESPECTIVELY 9 % , 11 % AND 12 % WILL MEAN THAT THE BENEFICIARY IS CALLED UPON TO BEAR A RATE OF INTEREST IN EXCESS OF THE MINIMUM LAID DOWN BY DIRECTIVE 72/159/EEC , HAS ADOPTED THIS DECISION : ARTICLE 1 WITH EFFECT FROM 1 JANUARY 1981 , ARTICLE 4 OF DECISION 76/402/EEC SHALL BE REPLACED BY THE FOLLOWING : ' ARTICLE 4 THIS DECISION SHALL APPLY UNTIL 31 DECEMBER 1981 . ' ARTICLE 2 THIS DECISION IS ADDRESSED TO THE ITALIAN REPUBLIC . DONE AT LUXEMBOURG , 9 APRIL 1981 . FOR THE COUNCIL THE PRESIDENT D . F . VAN DER MEI